Fourth Court of Appeals
                                San Antonio, Texas
                                    September 12, 2018

                                    No. 04-18-00636-CV

                             Margaret Ann STRICKHAUSEN,
                                        Appellant

                                             v.

                   PETROHAWK OPERATING COMPANY N/K/A
          BHP BILLITON PETROLEUM (TXLA) OPERATING COMPANY;
        Petrohawk Properties, LP n/k/a BHP Billiton Petroleum Properties (N.A.),L.P.;
            Segundo Navarro Drilling, Ltd.; First Rock I, LLC; EF Non-Op, LLC;
                  and CEU Hawkville, LLC nka South Texas Shale, LLC,
                                         Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-08-00130-CVL
                        Honorable Judge Russell Wilson Presiding


                                      ORDER
        The Appellant’s Unopposed First Motion for Extension of Time to File Petition for
Interlocutory Appeal is hereby GRANTED.


                                                            PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court